           Case 1:20-cv-00554-LY Document 33 Filed 12/01/20 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION


RONNIE WOODALL,                                     §
           Plaintiff                                §
                                                    §
v.                                                  §     CAUSE NO. 1:20-CV-554-LY
QUALITY BICYCLE PRODUCTS,                           §
INCORPORATED AND RUSSELL T.                         §
PICKAVANCE II, INDIVIDUALLY                         §
AND D/B/A CYCLEAST,                                 §
             Defendants.                            §

                          REPORT AND RECOMMENDATION
                     OF THE UNITED STATES MAGISTRATE JUDGE

     TO: THE HONORABLE LEE YEAKEL
         UNITED STATES DISTRICT JUDGE

     Before the Court is Defendants’ Application for Recovery of Attorneys’ Fees and Costs, filed

September 3, 2020 (Dkt. 29), and the associated response and reply briefs. The District Court

referred the motion to the undersigned for report and recommendation, pursuant to 28 U.S.C.

§ 636(b)(1)(B), Federal Rule of Civil Procedure 72, and Rule 1(d) of Appendix C of the Local

Rules of the United States District Court for the Western District of Texas (“Local Rules”).

                                     I.   BACKGROUND

     On April 10, 2020, Plaintiff Ronnie Woodall filed a state court action seeking damages for

injuries he allegedly sustained when a bicycle manufactured by Defendant Quality Bike Products,

Inc. and sold by Defendant Russell T. Pickavance II, individually and d/b/a Cycleast (collectively,

“Cycleast”) disassembled during use. Dkt. 1-1. Defendants filed a Notice of Removal based on

diversity jurisdiction, claiming that Defendant Pickavance was improperly joined. Dkt. 1. Woodall

subsequently moved to dismiss pursuant to Federal Rule of Civil Procedure 41(a)(2). Dkt. 21. On

August 20, 2020, the District Court entered a Final Judgment granting Woodall’s motion and

                                                1
            Case 1:20-cv-00554-LY Document 33 Filed 12/01/20 Page 2 of 6




ordering dismissal of all claims against Cycleast without prejudice. Dkt. 28. The Final Judgment

provides that Cycleast is “awarded its reasonable and necessary attorneys’ fees and costs to be

determined pursuant to Local Rule CV-7(j).” Id. at 2. Cycleast requests attorneys’ fees of

$18,906.50 and $400.00 in costs.

                                            II. ANALYSIS

A. Attorneys’ Fees

    Woodall contends that the District Court’s award of attorneys’ fees and costs is limited to

Cycleast and should not include fees or costs for Defendant Quality Bicycle Products. The Court

disagrees. The District Court’s Final Judgment states that “Cycleast is awarded its reasonable and

necessary attorney’s fees and costs,” and defines the term “Cycleast” to refer to both defendants

collectively. Dkt. 28 at 1, 2. The Court therefore determines the amount of fees and costs to be

awarded for both defendants.

    Courts use the “lodestar method” to calculate an appropriate fee award. Heidtman v. Cnty. of

El Paso, 171 F.3d 1038, 1043 (5th Cir. 1999). The lodestar amount is calculated by multiplying

the number of hours an attorney reasonably spent on the case by an appropriate hourly rate, which

is the market rate in the community for the work. Id. There is a strong presumption that the lodestar

figure is reasonable. Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 554 (2010). After calculating

the lodestar amount, a court may enhance or decrease the amount of fees based on the factors set

forth in Johnson v. Ga. Highway Exp., Inc., 488 F.2d 714, 717 (5th Cir. 1974), abrogated on other

grounds by Blanchard v. Bergeron, 489 U.S. 87 (1989).1 The party seeking fees has the burden to



1
 The Johnson factors are: (1) the time and labor required; (2) the novelty and difficulty of the issues in the
case; (3) the skill requisite to perform the legal services properly; (4) the preclusion of other employment
by the attorney due to acceptance of the case; (5) the customary fee charged for those services in the relevant
community; (6) whether the fee is fixed or contingent; (7) time limitations imposed by the client or the
circumstances; (8) the amount involved and the results obtained; (9) the experience, reputation, and ability

                                                      2
             Case 1:20-cv-00554-LY Document 33 Filed 12/01/20 Page 3 of 6




show the reasonableness of the hours billed and the exercise of reasonable billing judgment.

Walker v. U.S. Dep’t of Hous. & Urban Dev., 99 F.3d 761, 769 (5th Cir. 1996).

       1. Hourly Rates

   Cycleast seeks an hourly rate of $195 per hour for partner work and $170 per hour for associate

work. Dkt. 29-1 ¶ 7. Lead attorney R. Wayne Gordon submitted an affidavit in support of the

application in which he states that for a case of this nature “in the Western District of Texas, a

reasonable rate for attorney’s fees is between $150 and $300 an hour.” Id.

   Gordon’s affidavit provides information regarding his practice and years of legal experience,

but contains no biographical information for the other four attorneys for whom fees are sought.

Dkt. 29-1.

   Cycleast has requested $18,906.50 in fees for 104.2 hours worked, resulting in a blended hourly

rate of $181.44. Despite the lack of biographical information, the Court finds that the blended hourly

rate of $181.44 is within the reasonable market rate in the Western District of Texas. See Am. Acad.

of Implant Dentistry v. Parker, Cause No. AU-14-CA-00191-SS, 2018 WL 401818, at *4 (W.D.

Tex. Jan. 11, 2018) (approving hourly rate of $275 and $375 for attorneys with 11 and 25 years’

experience, respectively); Medina v. Fed. Janitorial Serv., No. EP-12-CV-350-PRM, 2013 WL

8480147, at *6 (W.D. Tex. Sept. 24, 2013) (stating that court may rely on prior decisions and

knowledge of prevailing market rates).

       2. Time Expended

   Next, the Court reviews the time records to determine whether the hours expended on the case

are reasonable. The reasonable number of hours is determined by eliminating duplicative,




of the attorneys; (10) the undesirability of the case; (11) the nature and length of the professional
relationship with the client; and (12) awards in similar cases. Johnson, 488 F.2d at 717-19.

                                                  3
           Case 1:20-cv-00554-LY Document 33 Filed 12/01/20 Page 4 of 6




unproductive, excessive or otherwise unnecessary hours. Watkins v. Fordice, 7 F.3d 453, 457 (5th

Cir. 1993). Plaintiff contends that Cycleast claims an unreasonable amount of time to prepare the

Notice of Removal (Dkt. 1), the Defendants’ Original Answers to Plaintiff’s First Amended

Complaint (Dkts. 18 and 19), and Defendants’ Response to the Motion for Voluntary Dismissal

(Dkt. 23). Dkt. 30 at 3.

   The time entries submitted by Cycleast lack narrative descriptions that would allow the Court

to determine whether they are duplicative or excessive. See Walker, 99 F.3d at 768 (“If more than

one attorney is involved, the possibility of duplication of effort along with the proper utilization of

time should be scrutinized.” (quoting Johnson, 488 F.2d at 717)). The Court finds that Cycleast has

not met its burden to show that its counsel exercised reasonable billing judgment.

   Cycleast provides time entries from four different attorneys totaling 30.4 hours relating to the

Notice of Removal, with a fee total of $5,360.50. Dkt. 29-1 at 6. The Notice of Removal is an eight-

page document with copies of previously filed documents serving as seven of its eight exhibits, yet

the associate work related to its filing totals 22.7 hours and the partner work is 7.7 hours. Id.

Cycleast provides time entries from four different attorneys totaling 15.5 hours relating to the

Original Answers to the First Amended Complaint by Defendant Quality Bicycle Products, Inc.

(10.2 hours) and Defendant Pickavance d/b/a Cycleast (5.3 hours). The Answers are nearly

identical. Dkt. 18; Dkt. 19. Cycleast provides time entries from five different attorneys totaling 17.3

hours relating to the Defendants’ Response to Plaintiff’s Motion for Voluntary Dismissal with a fee

total of $3,166.00. The Response is an eight-page document, yet two associates billed a total of 8.3

hours and three partners billed a total of 9 hours. Dkt. 29-1 at 8.

   Because it is not clear from the time records that the hours spent by Cycleast’s attorneys working

on this case were not duplicative and excessive, the Court finds that a reduction of 20% of the total



                                                   4
           Case 1:20-cv-00554-LY Document 33 Filed 12/01/20 Page 5 of 6




hours claimed is appropriate. See West v. Zedric’s LLC, Civil Action No. SA-19-CV-00556-FB,

2019 WL 6522828, at *6 (W.D. Tex. Dec. 3, 2019) (recommending 30% reduction in hours claimed

due to inefficiencies and duplication of work created by five attorneys working at various times);

Furlow v. Bullzeye Oilfield Servs., Inc., Civil Action No. SA-15-CV-1156-DAE, 2019 WL

1313470, at *7-8 (W.D. Tex. Jan. 3, 2019) (recommending 37.5% reduction in hours claimed by

each timekeeper for failure to exercise billing judgment). After the 20% reduction, the total

reasonable number of hours is 83.4.

       3. Computation of the Lodestar Amount

   Multiplying 83.4 reasonable hours by the reasonable hourly rate of $181.44, the lodestar amount

is $15,132.10. The Court finds that the base lodestar amount adequately takes into consideration

the Johnson factors, and no further adjustment is warranted. See Saizan v. Delta Concrete Prods.

Co., 448 F.3d 795, 800 (5th Cir. 2006).

B. Costs and Expenses

   Most cases under Rule 41(a)(2) involve conditions that require payment of costs and attorneys’

fees. LeCompte v. Mr. Chip, Inc., 528 F.2d 601, 603 (5th Cir. 1976). The District Court determined

that Cycleast is entitled to an award of costs and expenses. Dkt. 28 at 2. The Court finds that

Cycleast is entitled to recover $400.00 in costs for the filing fee to remove the case to federal court.

Dkt. 29-1 ¶ 9.

                                  III. RECOMMENDATION

   Based on the foregoing, the undersigned RECOMMENDS that the District Court GRANT

IN PART Cycleast’s Application for Recovery of Attorneys’ Fees and Costs (Dkt. 29) and award

attorneys’ fees in the amount of $15,132.10 and $400 in costs. The Court FURTHER ORDERS

that this case be removed from the Magistrate Court’s docket and returned to the docket of the

Honorable Lee Yeakel.

                                                   5
          Case 1:20-cv-00554-LY Document 33 Filed 12/01/20 Page 6 of 6




                                     IV. WARNINGS

   The parties may file objections to this Report and Recommendation. A party filing objections

must specifically identify those findings or recommendations to which objections are being made.

The District Court need not consider frivolous, conclusive, or general objections. See Battle v.

United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to file written

objections to the proposed findings and recommendations contained in this Report within fourteen

(14) days after the party is served with a copy of the Report shall bar that party from de novo

review by the District Court of the proposed findings and recommendations in the Report and,

except on grounds of plain error, shall bar the party from appellate review of unobjected-to

proposed factual findings and legal conclusions accepted by the District Court. See 28 U.S.C.

§ 636(b)(1); Thomas v. Arn, 474 U.S. 140, 150-53 (1985); Douglass v. United Servs. Auto. Ass’n,

79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

   SIGNED December 1, 2020.




                                                    SUSAN HIGHTOWER
                                                    UNITED STATES MAGISTRATE JUDGE




                                               6
